—In a matrimonial action in which the parties were divorced by a judgment dated February 11, 1985, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated December 24, 1998, as upon granting her leave to enter a money judgment against the defendant in the principal sum of $50,451, representing disability benefits that he wrongfully retained, awarded statutory interest at the prevailing rate from December 1, 1997, rather than from August 1, 1990.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contentions, the award of prejudgment interest is founded on the theory that there has been a deprivation of use of the money, and the sole function of interest is to make the plaintiff whole. “ Tt is not to provide a windfall for either party’ ” (155 Henry Owners Corp. v Lovlyn Realty Co., 231 AD2d 559, 560; Kaiser v Fishman, 187 AD2d 623, 627).
Under the circumstances of the instant case, it was within the discretion of the Supreme Court to award prejudgment interest from December 1, 1997, an ascertainable “single reasonable intermediate date” (CPLR 5001 [b]). Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.